HOLLOWAY, Circuit Judge
(concurring specially):
I agree with the holding of the court’s opinion that the district court had ancillary jurisdiction; with the disposition of the case; and with all the reasoning of the opinion, except the observations about the second claim. To me those observations indicate that the second claim must fail, while the allegations of the claim, if proved, may have substance.
The second claim pertains to the April 17, 1967, order for the sale of corporate stock. Among other particulars, it is averred that representations to obtain the order were false and a fraud on the court; that the referee relied on them in entering the order; that the order was sought for sale of the stock for $2,500, despite earlier valuation of it by Mills at $50,000; that plaintiff as a creditor was injured by such sale; and that plaintiff had no actual notice of the petition and order for the sale prior to expiration of the time limit on seeking review of the order (the 10-day limitation in 11 U.S.C.A. § 67(c)). If all that is averred in the claim is proved *1278and laches or other considerations are not held to be a bar, relief might be found to be proper on the ground of fraud in obtaining the order and all the related circumstances. See In Re Casco Chemical Co., 335 F.2d 645 (5th Cir. 1964).